Exhibit 10.1 AGREEMENT AND PLAN OF REORGANIZATION THIS AGREEMENT AND PLAN OF REORGANIZATION (the “Agreement”) made and entered into as of January 29, 2008 by and among, Max Nutrition, Inc., a Nevada corporation (hereinafter referred to as the “Company” or “MXNU”), Nicholas Stone (the “Control Stockholder”) and American Spring Pharmaceutical, Inc., a Delaware corporation (the “Buyer” or “ASP”). RECITALS WHEREAS, the Control Stockholder owns a total of 8,200,000 restricted shares of the Company’s common stock (“Control Stock”) which shares were not included in the Company’s Registration Statement on Form SB-2 number 333-141327ordered effective July 23, 2007 (the “Registration Statement”); and WHEREAS, ASP desires to (i) acquire 7,700,000 shares out of the Control Stock (the “Sold Shares”) and the Control Stockholder desires to sell the Control Stock for $183,000 (the “Purchase Price”)and (ii)contribute of 100% of the registered capital of Gansu Dasheng Biology Science & Technology Stock Co., Ltd., a corporation organized under the laws of The People’s Republic of China (“Gansu Dasheng” and the shares being hereinafter called the “Gansu Dasheng Shares”) to the Company in exchange for 20,000,000 authorized, but unissued, shares of the Company’s common stock (the “Contirbution””) and the Control Stockholder desires to sell all of his Sold Shares to ASP for $183,000 conditioned upon the Contirbution and the Company is willing to accept the Contribution on the terms hereinafter set forth . AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein and in reliance upon the representations and warranties hereinafter set forth, the parties agree as follows: 1. PURCHASE OF THE SHARES AND CONSIDERATION 1.1Shares Being Purchased. Subject to the terms and conditions of this Agreement, at the closing provided for in Section 2 hereof (the “Closing”), the Control Stockholder shall sell, assign, transfer and deliver to ASP the Sold Shares. 1.2Consideration. Subject to the terms and conditions of this Agreement and in consideration of the sale, assignment, transfer and delivery of the Sold Shares to ASP, at the Closing ASP shall transfer the Gansu Dasheng Shares to the Company and pay the Control Shareholder $183,000, said $183,000 (the “Cash Portion”) has been deposited by ASP in an account maintained by the attorney for the Control Stockholder to be applied solely in accordance with this Agreement and upon closing shall be delivered in accordance with the written instructions of the Control Stockholder. If this Agreement shall be terminated, the Cash Portion shall be returned to ASP. 2. THE CLOSING 2.1Time and Place. The closing of the transactions contemplated by this Agreement shall be held at the offices of Gary B Wolff, 485 Madison Avenue – Suite 1100, New York, New York 10022 at 2:00 p.m. on January 29, 2008, or on such other date and at such other time and place as the parties may agree upon in writing (the “Closing”). 2.2Deliveries by the Control Stockholder. At the Closing, the Control Stockholder shall deliver to ASP the stock certificate(s) representing the Sold Shares, duly endorsed or accompanied by stock power(s) duly executed in blank or otherwise in form acceptable for transfer on the books of the Company. 2.3Deliveries by ASP. At the Closing, ASP shall deliver thePurchase Price to the Control Shareholder and Gansu Dasheng Shares to the Company in form acceptable to counsel to the Company. 2.4 At the Closing, the Company shall deliver a total of 27,700,000 shares of its common stock to the parties and the amounts set forth on a schedule hereto. 3. INDIVIDUAL REPRESENTATIONS AND WARRANTIES OF THE CONTROL STOCKHOLDER The Control Stockholder, represents and warrants to ASP as follows: 3.1Title. The Control Stockholder owns all of the Control Shares and all of the Sold Shares, and shall transfer to ASP at the Closing good and valid title to the Sold Shares, free and clear of all restrictions on transfer (other than any restrictions under federal and state securities laws), liens, claims, options, charges, pledges, security interests, and encumbrances of every kind, character or description.The Control Stockholder is not a party to any voting trust, proxy, or other agreement or understanding with respect to the voting of any capital stock of the Company. 3.2Valid and Binding Agreement. The Control Stockholder has the full and unrestricted right, power and authority and capacity to execute and deliver this Agreement and consummate the transactions contemplated herein.This Agreement has been duly executed and delivered by the Control Stockholder and constitutes the valid and binding obligation of the Control Stockholder, enforceable in accordance with its terms. 3.3Non-contravention. The execution and delivery of this Agreement and consummation of the transactions contemplated hereby do not violate or conflict with or constitute a default under any contract, commitment, agreement, understanding, arrangement or restriction of any kind to which the Control Stockholder is a party or by which the Control Stockholder or the Control Stockholder’s property is bound, or to the knowledge of the Control Stockholder any existing applicable law, rule, regulation, judgment, or court order. The Control Stockholder is not and will not be required to give any notice to or obtain any consent from any Person in connection with the execution and delivery of this Agreement or the consummation of the transactions contemplated hereby. 3.4
